— Order of the Onondaga County Court unanimously reversed on the law without costs and judgment of the Justice Court of the Town of Camillus reinstated. Memorandum: Justice Court properly found that plaintiff’s medical excuses were insufficient to warrant a "Maxsaver” airline ticket refund. The ticket contract was not unconscionable because of lack of mutuality of obligation and there was valid consideration (see, Weiner v McGraw-Hill, Inc., 57 NY2d 458, 464; Morris v Cooper, 115 AD2d 337, 338). Moreover, there is no evidence in this record of any overreaching, fraud or misrepresentation by the defendant. (Appeal from order of Onondaga County Court, Cunningham, J. — breach of contract.) Present — Callahan, J. P., Boomer, Green, Pine and Davis, JJ.